DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of Group I Invention, claims 1-8, in the reply filed on January 25, 2022, is acknowledged.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-8 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Choi (U.S. Pub. 2020/0312715).
Regarding claims 1-8, Choi [Figs.5-6] discloses a semiconductor device comprising:
a semiconductor substrate [10]; and
a multilevel wiring structure on the semiconductor substrate, the multilevel wiring structure including at least an intermediate metal layer [30,50,60,80] over the semiconductor 
wherein the scribe portion of the multilevel wiring layer includes at least a metal pad [70] exposed in the intermediate metal layer [Fig.5];

further comprising a groove [530,540] in the scribe portion, the groove disposed between the metal pad [70] and the main circuit portion in the scribe portion;

further comprising a low-k insulating film [20] [Para.47] between at least some layers of the intermediate metal layer; and
wherein the groove [530,540] penetrates at least through [grooves 530,540 penetrates at least partially through film 20] the low-k insulating film;

wherein the metal pad [70] is included in the uppermost layer of the intermediate metal layer;

wherein at least one layer of the intermediate metal layer comprises copper [Para.47];

further comprising a stacked structure [Die 300,400] arranged in the main circuit portion along a boundary with the scribe portion [110] and includes the intermediate metal layer [30,50] and the uppermost metal layer [210] [Fig.11];

further comprising an insulating film [40] covering the low-k insulating film [20] over the scribe portion and the main circuit portion; and



wherein the uppermost metal layer [210,220] is over the insulating film [40] of the main circuit portion.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAC H AU whose telephone number is (571)272-8795. The examiner can normally be reached M-F 9:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett A Feeney can be reached on (571) 270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BAC H AU/Primary Examiner, Art Unit 2822